264 S.W.2d 112 (1954)
WILLIAMS
v.
STATE.
No. 26814.
Court of Criminal Appeals of Texas.
February 3, 1954.
No attorney on appeal, for appellant.
Wesley Dice, State's Atty., of Austin, for the State.
BELCHER, Commissioner.
Appellant was convicted upon each of four separate counts in the information charging him with the unlawful sale of whiskey in a dry area, and his punishment was assessed at forty-two months in jail and fines totaling $3,500.
The statement of facts appearing in the record was not filed with the clerk of the trial court as required by Art. 759a, Sec. 4, Vernon's Ann.C.C.P. Therefore, the statement of facts and the informal bills of exception indexed therein cannot be considered.
The complaint and information, as well as all matters of procedure, appear regular, therefore, nothing is presented for review.
The judgment of the trial court is affirmed.
Opinion approved by the Court.